


EXHIBIT 10.8


Amendment No. 5 to
Product Supply Agreement




This Amendment No. 5 (“Amendment”), effective as of August 31, 2010 (the
“Effective Date”), is entered into by and between Talecris Biotherapeutics,
Inc. (“Talecris”), with a business address of 79 T.W. Alexander Drive, 4101
Research Commons, P.O. Box 110526, Research Triangle Park, North Carolina 27709,
and Emergent Product Development Gaithersburg Inc. (“Emergent”), with a business
address of 300 Professional Drive, Gaithersburg, Maryland 20879.  For the
purposes of this Amendment, Emergent and Talecris shall each be deemed a “Party”
and together the “Parties”.


WHEREAS, the Parties entered into that certain Product Supply Agreement, dated
June 12, 2006 (as subsequently amended and extended by the Parties, the
“Original Agreement”); and


WHEREAS, the Parties desire to extend the Pre-Commercial Term of the Original
Agreement, and to revise certain other terms and conditions;


NOW THEREFORE, for good and valuable consideration, including the promises set
forth herein, the Parties agree as follows:


1)  
Recitals; Capitalized Terms; Controlling Effect.  The foregoing recitals are
deemed to be true and accurate in all respects and are hereby incorporated into
this Amendment by reference.  Capitalized terms used herein shall have the same
meanings ascribed to them in the Original Agreement unless otherwise expressly
defined herein.  In the event of any conflict between the terms of the Original
Agreement and the terms of this Amendment, the terms of this Amendment shall
govern and control.  The Original Agreement and this Amendment are collectively
referred to hereinafter as the “Agreement”.



2)  
Amendments to Original Agreement.



a)  
Extension of Pre-Commercial Term: The Pre-Commercial Term is hereby extended
until July 31, 2011. Accordingly, all instances of “August 31, 2010” are hereby
replaced with “July 31, 2011.”



b)  
Negotiation: In the event Emergent requests Talecris to produce Pre-Commercial
Product or Commercial Product, and notwithstanding the terms of the Agreement,
the Parties shall negotiate in good faith regarding all aspects of such
production; including without limitation, timing, price, quantity, and all
necessary support.



c)  
Talecris Reservation: Notwithstanding anything contained in the Agreement
(including Sections 2(a) and 2(b) of this Amendment), in the event Emergent
requests Talecris to produce Pre-Commercial Product or Commercial Product,
Talecris reserves the absolute and exclusive right to delay or refuse such
request without penalty or adverse consequences to Talecris.



3)  
Incorporation of Prior Agreements.  The Agreement contains the entire
understanding of the Parties hereto with respect to the subject matter hereof,
and no prior or other written or oral agreement or undertaking pertaining to any
such matter shall be effective for any purpose.



4)  
Governing Law. This Amendment, and any and all matters arising directly or
indirectly herefrom shall be governed by and construed and enforced in
accordance with the laws of the United States and the internal laws of the state
of New York, without regard to conflict of law principles.



5)  
Interpretation; Full Force and Effect; Counterparts.  The Amendment shall be
construed reasonably to carry out its intent without presumption against or in
favor of either Party. The Original Agreement shall remain in full force and
effect in accordance with its original terms and provisions, except as expressly
modified by the terms of this Amendment.  This Amendment may be executed by the
Parties hereto in one or more counterparts, all of which shall be valid and
binding on the party or parties executing them and all counterparts shall
constitute one and the same document for all purposes.  Each Party represents
and warrants that this Amendment has been duly authorized, executed and
delivered by or on behalf of such Party.





IN WITNESS WHEREOF, Emergent and Talecris have entered into this Amendment as of
the Effective Date.
 
Emergent Product Development Gaithersburg Inc.
By: /s/Kyle Keese
Name: Kyle W. Keese
Title:   SVP Mfg Operations
Date: 2 Nov 10
Talecris Biotherapeutics, Inc.
By: /s/Craig Farquharson
Name: Craig Farquharson
Title: Sr. Director Global Supply Chain
Date: 11/03/2010
   



 







 
 

--------------------------------------------------------------------------------

 
